Name: Commission Decision of 17 December 1996 amending Decisions 93/24/EEC and 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  health;  regions of EU Member States;  agricultural policy;  trade policy
 Date Published: 1997-01-15

 Avis juridique important|31997D0030Commission Decision of 17 December 1996 amending Decisions 93/24/EEC and 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Germany (Text with EEA relevance) Official Journal L 012 , 15/01/1997 P. 0039 - 0039COMMISSION DECISION of 17 December 1996 amending Decisions 93/24/EEC and 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined to regions free of the disease in Germany (Text with EEA relevance) (97/30/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 95/25/EC (2), and in particular Articles 9 (3) and 10 (3) thereof,Whereas Germany considers that part of its territory is free from Aujeszky's disease and has submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC;Whereas an eradication programme was undertaken in this region for Aujeszky's disease;Whereas Commission Decision 93/244/EEC (3) as last amended by Decision 96/725/EC (4) lays down additional guarantees relating to Aujeszky's disease for pigs destined to certain parts of the territory of the Community where an eradication programme has been approved and lists those regions in Annex I;Whereas the programme is regarded to have been successful in eradicating this disease from Saxony-Anhalt in Germany; whereas it is therefore appropriate to remove these regions from the list of regions in Annex I to Decision 93/244/EEC;Whereas the authorities of Germany apply for national movement of pigs rules at least equivalent to those provided by the present Decision;Whereas these additional guarantees must not be requested from Member States or regions of Member States which are themselves regarded as free from Aujeszky's disease;Whereas Commission Decision 93/24/EEC (5), as last amended by Decision 96/725/EC lays down additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of the disease and lists those regions in Annex I;Whereas these parts of Germany which are free of the disease should be added to Annex I to Decision 93/24/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The following is added to Annex I to Decision 93/244/EEC, after the word 'Mecklenburg-Vorpommern`:'Saxony-Anhalt`.2. The following is added to Annex I to Decision 93/24/EEC, after the word 'Mecklenburg-Vorpommern`:'Saxony-Anhalt`.Article 2 This Decision shall apply from 1 January 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 17 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 243, 11. 10. 1995, p. 16.(3) OJ No L 111, 5. 5. 1993, p. 21.(4) OJ No L 329, 19. 12. 1996, p. 48.(5) OJ No L 16, 25. 1. 1993, p. 18.